Citation Nr: 1104058	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
pyschiatric disability, to include posttraumatic stress disorder 
(PTSD), to include as due to an in-service personal assault.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, to include as due to an in-service 
personal assault.

3.  Whether there was clear and unmistakable error (CUE) in a 
September 29, 1977 rating decision that denied entitlement to 
service connection for a gastrointestinal disability, to include 
anemia and malaise.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to June 1974 
and from December 1974 to December 1976.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The Veteran's psychiatric disability issue on appeal requires 
clarification.  The Board notes that in March 2007, the Veteran 
filed a claim to reopen a claim for entitlement to service 
connection for PTSD.  Even though the Veteran specified that he 
sought service connection for PTSD, his claim also constituted a 
claim for service connection for an acquired psychiatric 
disability, however diagnosed.  As such, the claim cannot be 
limited only to the diagnosis that the appellant references, but 
rather, must be considered a claim for service connection for any 
and all psychiatric disabilities clinically indicated.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue 
on appeal must also encompass the issue of entitlement to service 
connection for a pyschiatric disability, other than PTSD, which 
was denied by the RO in September 1977.  However, the issue of 
whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for an acquired 
pyschiatric disability, other than PTSD, has not been raised by 
the Veteran or adjudicated by the RO.  Nevertheless, the Board 
finds that the Veteran is not prejudiced by its adjudication of 
such matter in the decision herein because, as discussed in 
greater detail below, the claim is being reopened.

With respect to the Veteran's claim for whether new and material 
evidence has been received to reopen a claim for entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, to include as due to an in-service personal 
assault, the record shows that the RO reopened the Veteran's 
previously denied claim in a February 2009 Statement of the Case.  
However, the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board must still review the 
RO's preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  Accordingly, such issue has been 
recharacterized as that which is found on the coversheet of the 
decision.

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A transcript of that hearing is in the record.

The reopened claim of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, to include as 
due to an in-service personal assault, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in September 1977, the RO denied service 
connection for an acquired psychiatric disability, other than 
PTSD.  The Veteran was notified of his right to appeal, but a 
timely appeal was not filed.

2.  By a rating decision in September 2002, the RO denied service 
connection for PTSD.  The Veteran was notified of his right to 
appeal, but a timely appeal was not filed.

3.  By a rating decision in June 2007, the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim for entitlement to service connection for 
PTSD.  The Veteran was notified of his right to appeal, but a 
timely appeal was not filed.

4.  Evidence added to the record since the June 2007 RO 
determination considered in conjunction with the record as a 
whole is new, relates to an unestablished fact necessary to 
substantiate the Veteran's claim, and raises a reasonable 
possibility of substantiating the Veteran's claim.

5.  In its September 1977 rating decision, the RO failed to 
address the diagnosis of anemia with evidence of characteristic 
achlorhydria and changes in blood count within one year of the 
Veteran's separation from service.  This was an outcome 
determinative error.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, to include as due to an in-service 
personal assault, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).  

2.  The September 29, 1977 RO decision which denied entitlement 
to service connection for a gastrointestinal disability contained 
CUE, and service connection for anemia is established.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable decision on 
a claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), Court 
specifically addressed VCAA notice requirements in the context of 
a veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.

In light of the decision herein reopening the claim for 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, to include as due to an in-service 
personal assault, the Board finds that any errors with regard to 
the VCAA duties to notify and/or assist are harmless. 

With respect to the CUE claim, the issue of whether a September 
29, 1977 rating decision contains CUE is legal in nature, and its 
outcome is determined by the interpretation and application of 
the law and regulations rather than by consideration of 
conflicting or disputed evidence.

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and could 
have no application as a matter of law).

Furthermore, an allegation of CUE is fundamentally different from 
other VA adjudicative determinations since it is not by itself a 
claim for benefits but rather a collateral attack against a prior 
final decision.  Livesay, supra.  Thus, an individual seeking a 
revision of a final decision based upon CUE pursuant to 38 C.F.R. 
§ 3.105(a) is not a "claimant," as defined by 38 U.S.C. § 5100. 
Consequently, the VCAA is not applicable in the CUE claim.

Consequently, the case is ready for appellate review.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, extensive evidence submitted by the veteran 
or on his behalf.  Indeed, the Federal Circuit has held that the 
Board must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).
1.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a 
final decision by the RO may not thereafter be reopened and 
allowed, in the absence of clear and unmistakable error (CUE), 
except as provided by 38 U.S.C.A. § 5108, which indicates that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), in the absence of CUE, and absent the submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)(West 2002); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.105.

Under applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  The Veteran filed his claim to reopen in March 2007.  
Therefore, the Board finds that the post August 29, 2001 standard 
of review should be applied.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).
Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and a psychosis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in, 
or aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f)(2010).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).
Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a veteran 
was exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD.  In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat with 
the enemy" is made, in part, by considering military citations 
that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may also 
be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat- related stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, provided 
that the veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 9 
Vet. App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)) (emphasis added).  The provisions of this amendment 
apply to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010.   Accordingly, 
the provisions apply to this case.

If a claim of post-traumatic stress disorder is based on an in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  38 C.F.R. § 3.304(f)(4).
      
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. VA may 
submit any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred. 38 C.F.R. § 
3.304(f)(4).

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD, to include as due to an in-service personal assault.  The 
record reflects that in a September 1977 decision, the RO denied 
the Veteran's claim for entitlement to service connection for a 
pyschiatric disability on the grounds that a current psychiatric 
disability was not shown by the evidence of record.  
Specifically, the RO noted the Veteran's service treatment 
records did not show a nervous condition and current treatment 
records showed that the Veteran was having difficulty making the 
adjustment to civilian life and in the past was noted to have 
marked tendencies toward somatization.  No appeal was taken from 
that determination, and there has been no allegation of CUE in 
that regard.  As such, it is final.  38 U.S.C.A. § 7105.

The record reflects that in a September 2002 decision, the RO 
denied the Veteran's claim for PTSD on the basis that the Veteran 
did not submit any evidence of an in-service stressor.  No appeal 
was taken from that determination, and there has been no 
allegation of CUE in that regard.  As such, it is final.  38 
U.S.C.A. § 7105.

In a June 2007 rating decision, the RO determined that new and 
material evidence had not been received to reopen the Veteran's 
claim for entitlement to service connection for PTSD.  The RO 
made such decision on the basis that the Veteran did not submit 
any evidence pertaining to a verified stressor or evidence that 
the PTSD diagnoses documented in the Veteran's VA treatment 
records were related to his military service.  No appeal was 
taken from that determination, and there has been no allegation 
of CUE in that regard.  As such, it is final.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the June 2007 RO denial 
included the Veteran's service treatment and personnel records 
and VA outpatient treatment records showing diagnoses of, and 
treatment for, PTSD and major depressive disorder.

The evidence received since the final June 2007 RO decision 
includes VA outpatient treatment records showing diagnoses of, 
and treatment for pyschiatric disabilities to include PTSD, 
depressive disorder, major depressive disorder, and cognitive 
disorder.  The additional evidence also includes a VA Form 21-
0781 (Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD) received in February 2008 
as well as a May 2008 statement, in which the Veteran reported 
that in December 1972, while assigned to the USS Enterprise, 
Combat Operations, in the Gulf of Tonkin, he was shot at with a 
45 caliber pistol at point blank range and sexually assaulted by 
M. T., a fellow service member, who was subsequently given an 
article 15 and fined.  The evidence also includes a letter 
received in October 2008 from J. E. F., who indicated that while 
he and the Veteran were hospitalized together in December 2007, 
the Veteran told him of his in-service assault.  Additionally, in 
a February 2008 statement, T. S. who served with the Veteran 
aboard the USS Enterprise indicated that life on board a ship for 
40 days with 5000 men living in a restricted environment promoted 
stress and frustration and could be challenging mentally and 
physically dangerous.  He also indicated that it was a real 
possibility that the Veteran could have experienced physical and 
mental harassment in such an environment.  The newly received 
evidence also includes additional VA outpatient and in-patient 
treatment records in which the Veteran discusses his in-service 
sexual assault and is diagnosed with, and treated for, PTSD.  The 
evidence also includes an October 2008 statement from Dr. C. A. 
P., PhD, LP, one of the Veteran's treating physicians, who stated 
that the record was consistent with a diagnosis of PTSD due to 
military sexual trauma.  

The Board finds this additional evidence is new, in that it was 
not previously of record, and it is also material as it relates 
to prior bases for denial of the claim, including whether the 
Veteran has a current PTSD diagnosis that is based on a verified 
in-service stressor.  Thus, as new and material evidence has been 
received, the claim is reopened.  To this extent only, the appeal 
is allowed.

2.  Clear and Unmistakable Error

The Veteran asserts that there was clear and unmistakable error 
in the September 29, 1977 rating decision that denied service 
connection for a gastrointestinal disability, to include malaise 
and anemia. The Veteran was informed of the determination, but 
did not appeal the decision.  As such, that determination is 
considered final, although it may be reversed if found to be 
based upon clear and unmistakable error.  38 U.S.C.A. § 7105.  

RO decisions that are final and binding are accepted as correct 
in the absence of CUE. 38 C.F.R. § 3.105(a).  The question of 
whether CUE is present in a prior determination is analyzed under 
a three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, were 
not before the adjudicator, that is, more than a simple 
disagreement as to how the facts were weighed and evaluated; or 
that the statutory or regulatory provisions existing at that time 
were incorrectly applied.  Second, the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome. Third, a determination that there 
was CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the kind 
of error to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere 
misinterpretation of facts or failure to fulfill the duty to 
assist does not constitute CUE.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid 
CUE claim requires that the veteran assert more than a 
disagreement as to how the facts were weighed or evaluated).

Simply claiming CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never satisfy 
the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see 
also Russell, 3 Vet. App. 310.  Similarly, the Court has rejected 
as being too broad general and unspecified allegations of error 
based on the failure to follow regulations, failure to give due 
process, failure to accord benefit of the doubt, failure of duty 
to assist, and any other general, non-specific claim of "error."  
See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that if true would be CUE on its face, the claimant also must 
give persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for the 
alleged error.  Id. There is a presumption of validity to 
otherwise final decisions, and the presumption is even stronger 
where the decision is being collaterally attacked as in a CUE 
claim. Id.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made. 
Damrel, 6 Vet. App. at 245. Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The record reflects that one of the theories for the Veteran's 
claim for CUE rests on his belief that the RO was wrong in 
finding that his in-service gastrointestinal symptomatology was 
acute and transitory with no residuals.  According to the Veteran 
during his April 2010 Travel Board hearing, he believed that his 
in-service complaints are similar to manifestations after service 
and that there is a correlation between the two.  He also 
believes that the RO wrongly interpreted his service treatment 
records.  (Transcript (T.) at page (pg.) 11-13.)  

However, the Board notes that such a disagreement is not a valid 
claim of CUE. See Fugo, 6 Vet. App. at 44 ["to claim CUE on the 
basis that previous adjudicators had improperly weighed and 
evaluated the evidence can never rise to the stringent definition 
of CUE"]; see also Russell, supra [to the same effect].  To 
address these arguments, the Board would have to engage in 
reevaluating each piece of evidence of record in September 1977 
to determine how probative it is in pursuit of reaching its own 
conclusion as to whether the Veteran's gastrointestinal 
disability was incurred or aggravated in service.  Such an 
inquiry requires weighing and evaluating evidence which, as 
stated above, cannot constitute a valid claim of CUE.

However, the Board also observes that the Veteran contends that 
the RO committed CUE in the September 1977 rating decision when 
it failed to consider whether the Veteran would have been 
entitled to a grant of service connection on a presumptive basis 
for his anemia. 

As in effect in September 1977, 38 C.F.R. § 3.307(a), which 
pertains to presumptive service connection for chronic disease, 
states, a "chronic... disease listed in § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  The 
provisions of 38 C.F.R. § 3.307(a)(3), which pertain to chronic 
disease, stated, "[t]he disease must have become manifest to a 
degree of 10 percent of more within 1 year... from the date of 
separation from service..."  38 C.F.R. § 3.307(a) (3)(1977).

As in effect in September 1977, 38 C.F.R. § 3.309 (a), which 
pertains to chronic diseases subject to presumptive service 
connection, stated, "[t]he following diseases may be considered 
for service connection although not otherwise established as 
incurred in service if manifested to a compensable degree within 
the applicable time limits under § 3.307 following service in a 
period of war or following peacetime service on or after January 
1, 1947" C.F.R. § 3.309 (a)(1977).  Such regulation lists 
primary anemia as an applicable disease.

In September 1977, pernicious anemia was rated under 38 C.F.R. 
§ 4.117, Diagnostic Code 7700.  Under this code, a 30 percent 
evaluation was warranted for incipient pernicious anemia with 
characteristic achlorhydria and changes in blood count.  
38 C.F.R. § 4.117, Diagnostic Code 7700 (1977).

The evidence of record at the time of the RO's September 1977 
decision included a hospital discharge summary, which reflects 
that the Veteran was hospitalized from December 18, 1976 to 
January 9, 1977 for complaints of abdominal pain and vomiting.  
Laboratory testing at that time found that the Veteran's 
hemoglobin level was 13.5, his white blood count was 13,700, with 
16 lymphs, 8 monocytes and 2 eosinophils.  During his hospital 
stay, the Veteran continued to complain of abdominal pain, 
nausea, and vomiting.  He was diagnosed and treated for 
appendicitis with ruptured appendix, superficial wound infection, 
left lower lobe pneumonia, and elevated serum creatinine and 
abnormal urine sediments, etiology to be determined.

Another hospital discharge summary shows that the Veteran was 
again hospitalized from January 20, 2007 to January 27, 1977 for 
evaluation of possible Addison's disease.  The Veteran had 
multiple laboratory studies performed on admission.  The results 
were as follows:  complete blood count was 6100 white cells with 
a differential of 52 PMNs, 5 bands, and 37 lymphocytes; 
hemoglobin level was 10.4; sedimentation rate was 61; and 
platelets were 338,000.  A January 20, 2007 hematology note shows 
that the Veteran had microcytic normochromic anemia after a 
recent surgery with minimal blood loss.  The examiner, in a note 
to another physician, indicated that he "would appreciate your 
thoughts on [the] possible etiologies for anemia...." A January 21, 
1977 note shows that the attending physician indicated that 
"laboratory findings upon admission reveal a persisting 
hemoglobin (also noted post-operatively in December)." He also 
indicated that diagnostic investigations included investigations 
of the Veteran's anemia.  The Veteran was diagnosed with anemia 
and it was noted that he would return to the hematology clinic in 
one month to evaluate the possibility of a lymph node biopsy.  

A March 14, 1977 treatment record shows that laboratory findings 
from March 9, 1977 showed the following results:  white blood 
cell count was 8600; hemoglobin level of 14.1; his platelet level 
was 309,000, and his erythrocyte sedimentation rate was 6.

An April 1977 VA treatment record shows that the Veteran was 
admitted to the hospital for an acute onset of nausea, vomiting, 
and diarrhea.  The day prior to admission, the Veteran ate out 
with friends and suffered the acute onset of crampy bilateral 
lower pain with nausea and vomiting which was bilious and 
nonprojectile.  Laboratory data revealed the following findings:  
hemoglobin level was 15.7; white blood cell count was 16,500, 
with a left shift.  The Veteran remained afrebrile and his 
diarrhea and abdominal pain resolved by the second hospital day.  
It was felt that the Veteran was having difficulty making the 
adjustment to civilian life. 

In reviewing the aforementioned evidence, the Board finds that 
record demonstrates that the Veteran was diagnosed with anemia 
and microcytic normochromic anemia in January 1977.  The Board 
observes that such diagnoses were made less than two months after 
the Veteran's December 1976 separation from service.  The Board 
also observes that the Veteran's hospital and outpatient 
treatment records show that the Veteran had changes in his 
hemoglobin levels, as well as in his white blood cell count 
levels.  The treatment records referenced above show that the 
Veteran, indeed, had complaints of abdominal pain, nausea, 
vomiting (including bilious and nonprojectile vomiting), and 
diarrhea.

The law and regulations applicable in September 1977 allowed for 
service connection for primary anemia on a presumptive basis if 
found to be of a compensable level within one year of separation.  
However, there is no indication that per 38 C.F.R. §§ 3.307 and 
3.309 (1977), the RO considered the fact that the evidence of 
record showed that Veteran was diagnosed with anemia within one 
year of his separation from service and had symptoms that would 
correspond to a compensable evaluation under 38 C.F.R. § 4.117, 
Diagnostic Code 7700 (1977).  There is also no evidence that 
based on a weighing of evidence, the RO determined it was not 
probative or entitled to sufficient weight.  Failure to consider 
this evidence violates the requirement that the decision be based 
on all evidence of record.  Further, the RO's September 1977 
finding that the Veteran's gastrointestinal disability, to 
include anemia, was not related to his period of service cannot 
be reconciled with the clinical evidence of record at that time 
which indicated that the Veteran was diagnosed with anemia that 
displayed characteristic achlorhydria and changes in blood count 
within one year of service.  The September 1977 rating decision 
did not consider competent medical evidence of record in support 
of the claim, and failure to consider this evidence was outcome 
determinative.  Thus, the Board finds that the denial of service 
connection was clearly and unmistakably erroneous.  See, e.g., 
Bouton v. Peake, 23 Vet. App. 70 (2008) (noting that the RO's 
denial of the existence of medical documents evidencing 
depression secondary to service-connected disability and its 
failure to follow the regulation requiring that it base its 
determination on all evidence of record, was an error sufficient 
to satisfy the first CUE requirement; and that because all 
relevant evidence supported the claim, the RO's failure to 
correctly apply the law is the sort of error that manifestly 
changed the outcome).  As such, service connection for a 
gastrointestinal disability manifested by anemia, is warranted.


ORDER

As new and material evidence has been received to reopen a claim 
of entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, the appeal, to this extent, is 
granted.

The September 1977 rating decision, which denied service 
connection for a gastrointestinal disability, to include anemia, 
contained CUE; entitlement to service connection for a 
gastrointestinal disability manifested by anemia, is granted.


REMAND

As adjudicated above, the claim for service connection for a 
psychiatric disability, to include PTSD, is reopened.  However, 
the Board finds that additional development of the claim is 
indicated prior to de novo consideration.

The record does not reflect that VA has attempted to verify the 
Veteran's reported stressors, including being shot at, at point 
blank range, and being physically and sexually assaulted.  The 
record demonstrates that the Veteran has been diagnosed with, and 
treated for PTSD based on such stressors.  Therefore, the Board 
finds that an attempt should be made to verify the Veteran's 
reported in-service stressors.

Additionally, although the record demonstrates that the Veteran 
has been diagnosed with, and treated for, multiple psychiatric 
disabilities, to include PTSD and major depressive disorder, the 
record does not demonstrate that he has been afforded a VA 
examination and clinical opinion to determine the nature and 
etiology of his current psychiatric disabilities, to include 
PTSD.  The Board finds that such examination and opinion is 
warranted.  Such information would be useful in the de novo 
adjudication of the Veteran's claim for service connection for an 
acquired psychiatric disability, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to the 
issue of entitlement to service connection 
for an acquired pyschiatric disability, to 
include PTSD, to include as due to an in-
service personal assault and, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete the claim, which 
information and evidence, if any, that he 
is to provide and which information and 
evidence, if any, VA will attempt to 
obtain.  The Veteran must be apprised that 
a disability rating and an effective date 
for the award of benefits will be assigned 
if service connection is awarded.

The RO must advise the Veteran of alternate 
sources of evidence for verification of 
personal assaults, as contained in 
38 C.F.R. § 3.304(f)(3) (2010) and the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Par. 5.14d.  

2.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for 
psychiatric disability, however diagnosed, 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, seek to obtain 
copies of all treatment records referred to 
by the Veteran, not already of record.

3.  Thereafter, undertake all necessary 
development to verify the alleged in-
service stressors, to include being shot at 
and sexually assaulted by M.T.  The VA must 
record its determination of record as to 
whether any reported stressor, to include 
personal assault, is deemed to have been 
verified.

4.  The Veteran should be scheduled for a 
VA psychiatric examination to determine the 
nature and etiology of all current 
psychiatric disabilities.  The claims file 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior, and pursuant, to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The psychiatrist must express an opinion as 
to whether the Veteran meets the criteria 
for PTSD contained in DSM- IV, and if he 
meets such criteria, whether PTSD can be 
related to a stressor reported by the 
Veteran and deemed verified by VA as having 
occurred during the Veteran's active 
service.

If any psychiatric disorder other than PTSD 
is diagnosed, the examiner must be 
requested to opine as to whether any such 
psychiatric disability is/are etiologically 
related to, or was chronically aggravated 
by, service, to include a reported 
stressor.  

All opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  Following completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


